Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On September 22, 2016, Dreyfus High Yield Strategies Fund (the "Fund"), purchased 185 Alcoa Nederland Holding B.V. 7.00% Senior Notes due September 30, 2026 (CUSIP No. 013822AB7) (the "Notes") at a purchase price of $100.00 per Note, with underwriter compensation of 1.75%. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC Anz Securities, Inc. Banco Bredesco BBI S.A. BBVA Securities Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC MUFG Securities Americas Inc. PNC Capital Markets LLC RBC Capital Markets, LLC Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 26-27, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On September 22, 2016, Dreyfus High Yield Strategies Fund (the "Fund"), purchased 245 Alcoa Nederland Holding B.V. 6.75% Senior Notes due September 30, 2024 (CUSIP No. 013822AA9) (the "Notes") at a purchase price of $100.00 per Note, with underwriter compensation of 1.75%. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC Anz Securities, Inc. Banco Bredesco BBI S.A. BBVA Securities Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC MUFG Securities Americas Inc. PNC Capital Markets LLC RBC Capital Markets, LLC Scotia Capital (USA) Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 26-27, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On October 7, 2016, Dreyfus High Yield Strategies Fund (the "Fund"), purchased adio Inc. 7.25% Senior Notes due November 1, 2024 (CUSIP No. 124847AC8) (the "Notes") at a purchase price of $100.00 per Note, with underwriter compensation of 1.50%. The Notes were purchased from Deutsche Bank Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP PARIBAS BNY Mellon Capital Markets, LLC BofA Merril Lynch Citigroup Global Markets Inc. Credit Suisse Deutsche Bank Securities Inc. Drexel Hamilton Goldman, Sachs & Co. J.P. Morgan Securities LLC Lebenthal Capital Markets Loop Captial Markets Mizuho Securities MUFG Ramirez & Co., Inc. RBC Capital Markets SMBC Nikko SOCIETE GENERALE TD Securities The Williams Capital Group, L.P. US Bancorp Wells Fargo Securities Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 22-23, 2017. These materials include additional information about the terms of the transaction.
